Case 3:18-cv-01280-TJC-JBT Document 31 Filed 07/28/20 Page 1 of 9 PageID 2373




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   FRANK SYKORA,

         Plaintiff,

   v.                                            Case No. 3:18-cv-1280-J-32JBT

   UNITED STATES POSTAL
   SERVICE,

         Defendant.


                                     ORDER

         This case is before the Court on Defendant United States Postal Service’s

   Motion to Dismiss the Third Amended Complaint (“TAC”) With Prejudice (Doc.

   29). The Court dismissed Sykora’s Amended Complaint (Doc. 13) and Second

   Amended Complaint (Doc. 24) without prejudice and provided Sykora with a

   final opportunity to file a complaint adhering to the requirements of Rule 8.

   (Doc. 25).

         This is the second lawsuit that Sykora has filed against his former

   employer, USPS. Sykora’s first lawsuit, in which he proceeded pro se, raised

   similar claims and was dismissed with prejudice in January 2016. See Sykora

   v. Brennan, No. 3:15-CV-192-J-20-MCR. 1


         1 At first, it appeared that res judicata might apply to Sykora’s present
   lawsuit. However, Sykora’s prior lawsuit was based on an EEOC complaint that
Case 3:18-cv-01280-TJC-JBT Document 31 Filed 07/28/20 Page 2 of 9 PageID 2374




         I.    BACKGROUND

         Sykora’s claims stem from an interaction with his supervisor, Tom Miller,

   at the Jacksonville USPS facility on April 25, 2011. (Doc. 26 ¶ 10). Miller

   allegedly put his hands on Sykora and said that Sykora was “addicted to

   overtime like a crack addict to crack.” (Doc. 26 ¶ 13). Miller and his supervisors

   laughed at Sykora. Id. Miller’s actions made Sykora “feel harassed,

   embarrassed, and threatened.” Id. Sykora alleges that “[a]s a result of the

   interaction, [he] could no longer work around Mr. Miller and therefore could not

   work at his current position.” Id. Sykora, who suffers from depression, anxiety,

   and insomnia, alleges that he informed USPS of his medical condition and

   requested reasonable accommodations. (Doc. 26 ¶¶ 11, 38).

         From what the Court can discern, Sykora then went on medical leave,

   and requested an accommodation that did not involve working under Miller

   because he had a “disability of being around Mr. Miller.” (Id. at ¶ 17). In many

   disjointed paragraphs interspersed with occasional references to elements of his

   claims, Sykora recounts communications he had with various people about

   possible positions he was offered but could not accept or could accept but was

   not offered until he ultimately “was forced to retire.” (Id. at ¶ 34).


   he filed on August 11, 2011; this lawsuit is based on a separate EEOC complaint
   that Sykora filed on October 24, 2012. Thus, the doctrine of res judicata does
   not bar Sykora’s claims. See In re Piper Aircraft Corp., 244 F.3d 1289, 1296
   (11th Cir. 2001) (setting forth res judicata elements).


                                            2
Case 3:18-cv-01280-TJC-JBT Document 31 Filed 07/28/20 Page 3 of 9 PageID 2375




         On October 24, 2012, Sykora filed a complaint with the Equal

   Employment Opportunity Commission (EEOC), which he says centered on the

   April 25, 2011 incident and related events that occurred thereafter. (Doc. 26

   ¶ 9). The EEOC complaint alleged age discrimination, retaliation, and

   disability discrimination. (Doc. 29-4). 2 The EEOC complaint states:

         On 7/4/12 and thereafter the agency denied complainant’s request
         for reasonable accommodation which resulted in complainant’s
         inability to work and subsequent disability retirement. In
         addition, on or about 7/17/12 and thereafter the agency failed to
         notify complainant or otherwise make him aware of jobs that he
         could have been detailed into that would have accommodated his
         disability. These jobs were instead made available to other non-
         disabled Electronics Technicians without consideration to
         complainant’s qualifications and ability to fill these jobs with or
         without a reasonable accommodation.

   Id. On September 28, 2015, the EEOC issued a final agency decision, and

   Sykora appealed. (Doc. 26 ¶ 9). When the EEOC denied Sykora’s request for

   reconsideration on August 2, 2018, Sykora filed this case. Id.

         In the TAC, Sykora brings the following claims against USPS: failure to

   provide reasonable accommodation under the Americans with Disabilities Act

   (“ADA”), 42 U.S.C.A. § 12101, et seq. (Count I); retaliation under the ADA



         2  Sykora did not include the relevant EEOC complaint, but USPS
   attached it to its motion (Doc. 29). See, e.g., Cooper v. PHEAA, No. 19-13680,
   2020 WL 3533197, at *3 (11th Cir. June 30, 2020) (“In considering a motion to
   dismiss for failure to state a claim, a district court may rely on documents
   submitted with the motion so long as they are referred to in the complaint,
   central to the complaint, and of undisputed authenticity.”) (citation omitted).


                                          3
Case 3:18-cv-01280-TJC-JBT Document 31 Filed 07/28/20 Page 4 of 9 PageID 2376




   (Count II); discrimination under the ADA (Count III); violations of the

   Rehabilitation Act, 29 U.S.C. § 701 et seq. (Count IV); and violation of the

   Vietnam Era Veterans’ Readjustment Assistance Act (“VEVRAA”), 38 U.S.C.

   § 4212 (Count V).

          USPS moves to dismiss Sykora’s TAC with prejudice under Federal Rule

   of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction 3 and Federal

   Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can

   be granted. (Doc. 29). Sykora filed a response to USPS’s Motion to Dismiss. (Doc.

   30).

          II.   LEGAL STANDARD

          A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests

   the legal sufficiency of allegations in the complaint. Federal Rule of Civil

   Procedure 8(a)(2) requires that a claim for relief contain “a short and plain

   statement of the claim showing that the pleader is entitled to relief.” Fed. R.

   Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must contain

   sufficient factual matter, accepted as true, to ‘state a claim to relief that is



          USPS’s motion under Rule 12(b)(1) is not well-taken because the Court
          3

   may exercise subject matter jurisdiction by construing Sykora’s ADA claims
   under the Rehabilitation Act. See, e.g., Garrett v. Postmaster Gen. United
   States Postal Servs., 725 F. App’x 782, 784 (11th Cir. 2018) (“Although Mr.
   Garrett purports to bring his claim under the ADA, we construe his claim as
   one under the Rehabilitation Act because the ADA does not cover federal
   employees.”).


                                           4
Case 3:18-cv-01280-TJC-JBT Document 31 Filed 07/28/20 Page 5 of 9 PageID 2377




   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Mere “labels and conclusions”

   or “a formulaic recitation of the elements of a cause of action” will not suffice.

   Twombly, 550 U.S. at 555. Instead, “[a] claim has facial plausibility when the

   pleaded factual content allows the court to draw the reasonable inference that

   the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. A

   complaint that requires the court and the parties to comb through hundreds of

   pages of exhibits to understand its allegations does not adhere to Rule 8(a)(2).

   See Osahar v. United States Postal Service, 297 F. App’x 863, 864 (11th Cir.

   2008).

         Additionally, the court must accept all factual allegations as true and

   construe all reasonable inferences in favor of the plaintiff. Iqbal, 556 U.S. at

   679 (citation omitted); see also Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252,

   1260 (11th Cir. 2009). The court need not, however, accept legal conclusions as

   true. Iqbal, 556 U.S. at 678. Factual allegations must “raise a right to relief

   above the speculative level,” which requires “more than an unadorned, the-

   defendant-unlawfully-harmed-me accusation.” Twombly, 550 U.S. at 555

   (citation omitted); Iqbal, 556 U.S. at 678 (citations omitted). A district court

   may dismiss a complaint for failure to comply with Rule 8(a)(2) if the plaintiff

   can prove no facts that would entitle him to relief. Swierkiewicz v. Sorema N.A.,

   534 U.S. 506, 514 (2002).


                                           5
Case 3:18-cv-01280-TJC-JBT Document 31 Filed 07/28/20 Page 6 of 9 PageID 2378




         III.   DISCUSSION

         Despite multiple opportunities to cure the deficiencies enumerated by the

   Magistrate Judge and this Court, Sykora’s TAC still fails to satisfy Rule 8. It is

   difficult to decipher, contains insufficient facts, and makes allegations that are

   unsupported and contradicted by important exhibits. (See Doc. 26). 4

         First, Sykora fails to provide critical facts like the duration of his

   disability leave or the date on which he retired, apparently expecting USPS to

   sift through its own records and the exhibits that Sykora attached to previous

   complaints to make sense of his allegations. (See Docs. 13, 13-1, 13-2, 26).

   Sykora references the relevant EEOC complaint but does not explain or attach

   documents explaining its scope, references a job offer but neglects to allege facts

   concerning the offer, and alludes to correspondence with the Department of

   Labor but fails to allege the outcome of that correspondence. (Doc. 26 ¶¶ 8-9,


         4 Although Sykora’s Complaint is not a classic shotgun pleading, it bears
   many of the attributes of shotgun pleadings in that it ultimately fails “to give
   the defendants adequate notice of the claims against them and the grounds
   upon which each claim rests.” Weiland v. Palm Beach Cty. Sheriff’s Office, 792
   F.3d 1313, 1323 (11th Cir. 2015). The Eleventh Circuit has squarely condemned
   shotgun pleadings and stated that one common type of shotgun pleading is
   “replete with conclusory, vague, and immaterial facts not obviously connected
   to any particular cause of action.” Id. at 1322. While Sykora labels his
   allegations as five distinct causes of action, his allegations are still
   impermissibly conclusory, but overlapping and vague. See Doc. 26. He provides
   only ten paragraphs of general allegations, does not incorporate those
   allegations into the causes of action, and repeats many of the same facts in
   separate causes of action. Id. The facts upon which each claim rests remain
   muddied.


                                           6
Case 3:18-cv-01280-TJC-JBT Document 31 Filed 07/28/20 Page 7 of 9 PageID 2379




   16-17, 21). He also explains the actions of “Ms. Green,” “Ms. Beechly,” “Ms.

   Ballou,” and “Mr. Bowes” without providing their full names or professional

   positions. (See Doc. 26 ¶¶ 26, 29, 30, 31).

         Moreover, while Sykora attached 223 pages of exhibits (only some of

   which were relevant and none of which were indexed or otherwise organized) to

   the Amended Complaint, he has attached no exhibits to the TAC. (See Docs. 13,

   13-1, 13-2, 26). In its Motion to Dismiss the TAC, USPS attached eleven

   relevant exhibits to clarify the chronology and outcome of events. (See Doc. 29).

   Sykora’s response, which added many irrelevant facts, included over 800 pages

   of exhibits with only some of the documents he attached to prior complaints.

   (See Doc. 30). Sykora has vacillated between providing no exhibits and

   attaching hundreds of unorganized pages that the Court must inspect in an

   attempt to assess his claims.

         As the Magistrate Judge already explained to Sykora (Doc. 23), the Court

   is not required to plead Sykora’s case for him, nor is it obligated to sort through

   hundreds of pages of unlabeled exhibits to understand unclear allegations. See

   Osahar, 297 F. App’x at 864 (“Osahar contends that the exhibits to his

   complaint clarify his arguments, but to force the parties and the court to sift

   through an additional 100 page of letters, reports, and contracts would frustrate

   the purpose of Rule 8(a)(2).”); GJR Investments, Inc. v. Cnty. of Escambia, 132

   F.3d 1359, 1369 (11th Cir. 1990) (stating that the Court cannot “rewrite an


                                           7
Case 3:18-cv-01280-TJC-JBT Document 31 Filed 07/28/20 Page 8 of 9 PageID 2380




   otherwise deficient pleading in order to sustain an action”). Like the allegations

   of Sykora’s Complaint, Amended Complaint, and Second Amended Complaint,

   the allegations of the TAC still “impermissibly force Defendant and the Court

   to scour these voluminous documents in search of non-conclusory facts that may

   support Plaintiff’s claims.” (Doc. 23 at 6). While Sykora cured some deficiencies

   from his previous complaints, USPS is correct that this Complaint “is almost

   identical to the Second Amended Complaint, aside from the addition of a three

   paragraph introduction, a few scattered sentences, and explanations for several

   acronyms.” (Doc. 29 at 1). For these reasons, the TAC still falls short of a short

   and plain statement of the claims under Rule 8(a)(2).

         The Court informed Sykora that this would be his final opportunity to

   amend the complaint to conform with Rule 8. (Doc. 25 at 3). Sykora has had

   four separate chances to plead a proper complaint. “Leave to amend a complaint

   is futile when the complaint as amended would still be properly dismissed.”

   Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007); see also Burger King

   Corp. v. Weaver, 169 F.3d 1310, 1320 (11th Cir. 1999). After repeated failures

   to comply with Rule 8, the Court finds that further amendment would be futile.

   Osahar, 297 F. App’x at 865 (affirming the district court’s dismissal of an action

   with prejudice after repeated failure to satisfy Rule 8(a)(2)). Thus, the Court

   dismisses Sykora’s claims with prejudice.




                                           8
Case 3:18-cv-01280-TJC-JBT Document 31 Filed 07/28/20 Page 9 of 9 PageID 2381




           IV.   CONCLUSION

           Accordingly, it is hereby

           ORDERED:

           1. Defendant United States Postal Service’s Motion to Dismiss the Third

              Amended Complaint (Doc. 29) is GRANTED.

           2. Plaintiff Frank Sykora’s Third Amended Complaint (Doc. 26) is

              DISMISSED with prejudice.

           3. The Clerk should close the file.

           DONE AND ORDERED in Jacksonville, Florida the 28th day of July,

   2020.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge

   tnm
   Copies:

   Counsel of record




                                            9
